DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/3/2022 is acknowledged. Claims35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “115”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “line” from claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 22-34 are objected to because of the following informalities:
Claims 22-34 should recite “Apparatus” and should recites - - The apparatus - - for proper antecedent basis.
Claim 22 recites “it” and should recite - - the apparatus - - for clarity.
Claim 32, last line, recites “the device” and should recite - - the cooling device - - for clarity.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling device for cooling air” in claim 21, line 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For clarity, a “cooling device” will be considered a Peltier element.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 21 recites the broad recitation “Apparatus for cooling containers”, and the claim also recites “in particular vials” which is the narrower statement of the range/limitation. 
Claim 24 recites the broad recitation “more than 20%”, and the claim also recites “preferably over more than 50%” which is the narrower statement of the range/limitation. 
Claim 25 recites the broad recitation “at least one cooling element”, and the claim also recites “in particular a Peltier element” which is the narrower statement of the range/limitation. 
Claim 27 recites the broad recitation “the condensate separator is in heat-conducting connection with the cooling element”, and the claim also recites “in particular exclusively via a heat pipe, in particular a heat pipe with a filling of water” which is the narrower statement of the range/limitation. 
Claim 29 recites the broad recitation “he condensate collector comprises a siphon”, and the claim also recites “in particular a flat siphon” which is the narrower statement of the range/limitation. 
Claim 32 recites the broad recitation “a second duct (110) for supplying air to the cooling device”, and the claim also recites “in particular to the condensate separator, wherein in particular an air inlet of the second duct is arranged on a side of the device opposite the ventilator” which is the narrower statement of the range/limitation. 
Claim 34 recites the broad recitation “an outer wall with protruding supporting elements”, and the claim also recites in particular an encircling flange” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 31 recites “the hot side of the cooling element comprises a ventilator for cooling purposes”.  However it is unclear how a “hot side comprises a ventilator”.  For purposes of examination of examination “the hot side of the cooling element comprises a ventilator for cooling purposes” will be considered - - the hot side of the cooling element is in thermal communication with a ventilator for cooling purposes - - .
Claims 22-34 are rejected to as being dependent from a rejected claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka et al. (US 6,170,267) in view of Swofford (US 2010/0212343).
	Per claims 21-24, Kitaoka teaches an apparatus for cooling vials (fig. 1) comprising a cooling zone (10) for receiving containers (1), with a cooling zone base (bottom of 1) and a cooling zone wall (sides of 1), and a cooling device (all elements associated with the generating and cooling of the system, generally but not limited to, 21 and 31) for cooling air in the cooling zone, wherein the cooling device comprises a condensate separator (33), wherewith air can be dried in the first cooling zone (col. 3, lines 1-7) but fails to explicitly teach a first duct for conducting the cooled air from the cooling device into the cooling zone, wherein  an outlet of the first duct is spaced apart from the cooling zone base, characterized in that the cooling device comprising the condensate separator, wherewith air can be dried before conducting the air into in the first cooling zone (claim 1), wherein the apparatus is designed as an open apparatus for cooling containers (claim 22), the outlet of the first duct is arranged at a cooling zone edge of the cooling zone wall (claim 23), and the outlet extends over more than 50%, of the cooling zone edge of the cooling zone wall (claim 24).
	However, Swofford teaches a cooling apparatus comprising a cooling device (24, 40, and 50), wherein a first duct (20) for conducting cooled air from the cooling device (24, 40, and 50) into a cooling zone (zone inside 10 wherein items are stored), wherein an outlet (26) of the first duct is spaced apart from a cooling zone base (bottom of zone inside 10 where items are stored), characterized in that the cooling device comprises a condensate separator (24; para. 0023), wherein air can be dried before conducting the air into the first cooling zone (para. 0023), wherein the apparatus is designed as an open apparatus for cooling containers (see figure 1 showing the open type cooling system) (claim 22), the outlet (26) of the first duct is arranged at a cooling zone edge (edge of top wall) of a cooling zone wall (top wall of cooling zone shown in figure 2) (claim 23), and the outlet extends over the cooling zone edge of the cooling zone wall (the outlet necessarily extends over the cooling zone edge of the cooling zone wall to allow air to flow in to the cooling zone) (claim 24) for preventing frost accumulation on items being stored within the cooling zone (para. 0023).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a cooling device, wherein a first duct for conducting cooled air from the cooling device into a cooling zone, wherein an outlet of the first duct is spaced apart from a cooling zone base, characterized in that the cooling device comprises a condensate separator, wherein air can be dried before conducting the air into the first cooling zone, wherein the apparatus is designed as an open apparatus for cooling containers (claim 22), the outlet (26) of the first duct is arranged at a cooling zone edge of a cooling zone wall (claim 23), and the outlet extends over the cooling zone edge of the cooling zone wall (claim 24) as taught by Swofford in the invention of Kitaoka, in order to advantageously preventing frost accumulation on items being stored within the cooling zone (para. 0023).
Regarding the outlet extending over more than 50%, one skilled in the art would know that as the outlet size increases the airflow will increase and the cooling into the cooling zone will be increased.  Therefore the amount the outlet extends over the cooling zone edge of the cooling zone wall is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the amount the outlet extends over the cooling zone edge of the cooling zone wall the greater the amount of cooling air introduced into the cooling zone and the greater the amount of cooling air supplied to the items stored in the cooling zone.  Therefore, since the general conditions of the claim, i.e. the outlet extending over the cooling zone edge of the cooling zone was disclosed in the prior art by Kitaoka, as modified, it is not inventive to discover the optimum workable amount the outlet extends over the cooling zone edge of the cooling wall by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the outlet disclosed by Kitaoka, as modified, extend over more than 50% of the cooling zone edge of the cooling zone wall.
	Per claim 33, Kitaoka, as modified, meets the claim limitations as disclosed in the above rejection of claim 21.  Further, Kitaoka, as modified, teaches the cooling element comprises a first heat sensor (24) and an edge region (region around 16) of the cooling zone comprises a second heat sensor (16) for controlling a cooling capacity (via 29) .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka et al. (US 6,170,267) in view of Swofford (US 2010/0212343) as applied to the claims above and further in view of Hatch et al. (US 6,612,124).
	Per claim 34, Kitaoka, as modified, meets the claim limitations as disclosed in the above rejection of claim 21.  Further, Kitaoka, as modified, fails to explicitly teach  the apparatus comprises an outer wall with protruding supporting elements, wherein the protruding supporting elements are an encircling flange, with which the apparatus can be inserted into an opening and can be supported at the opening via the supporting elements.
	However, Hatch teaches a cooling apparatus comprises an outer wall (24) with protruding supporting elements (12), wherein the protruding supporting elements are an encircling flange (see figure 5), with which the apparatus can be inserted into an opening (22a) and can be supported at the opening via the supporting elements (see figure 7) for improved temperature regulation (col. 3, lines 60-61).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an outer wall with protruding supporting elements, wherein the protruding supporting elements are an encircling flange, with which the apparatus can be inserted into an opening and can be supported at the opening via the supporting elements, as taught by Hatch in the invention of Kitaoka, as modified, in order to advantageously improve the temperature regulation of the system (col. 3, lines 60-61).
Allowable Subject Matter
Claims 25-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suzuki (US 5,029,446) teaches an apparatus using a thermoelectric element to cool vials.
Morishita et al. (US 4,586,342) teaches a dehumidification system using a thermoelectric element.
Ma et al. (US 11,209,176) teaches a thermoelectric dehumidifier.
Tanaka (US 2014/0250938) teaches an open cooling system having a thermoelectric dehumidification system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763